DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 27 November 2020 containing amendments to the claims and remarks.
Claims 1-16 are pending.
The previous rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101 are withdrawn in view of Applicant’s amendments to the claims.
The previous rejections of claims 1-16 under 35 U.S.C. 103 are maintained.  The rejections follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9-16 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Rivers (US 6,117,310) and Gatlin (US 5,128,049).
With respect to claims 1-5 and 9-16, Rivers discloses a composition comprising the reaction product of (a) monoisopropanolamine (1-aminopropan-2-ol) and (b) paraformaldehyde, such product being 3,3’-methylenebis[5-methyloxazolidine] (see Rivers, column 3, lines 32-36).  Component (a) may be present in an amount of 50% and component (b) may be present in an amount of 50% (see Rivers, column 3, lines 29-32).  The composition may be used to remove sulfur compounds such as hydrogen sulfide, mercaptans, thiols, and thiol carboxylic acids from hydrocarbon streams (see Rivers, column 2, lines 15-42).
Rivers does not explicitly disclose wherein the composition additionally comprises monoethylene glycol.
prima facie obviousness.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claims 6-8 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Rivers (US 6,117,310) and Gatlin (US 5,128,049) and Dillon (WO 90/07467 A1).
With respect to claims 6-8, see discussion supra at paragraph 9.  Dillon evidences that triazine structures as specified in claim 6 are co-produced by the same reaction as disclosed in Rivers (see Dillon, pages 19-23; and claims 7 and 8).

Response to Arguments
Applicant’s arguments filed 27 November 2020 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	In Rivers, the presence of a cosolvent is fully optional and also the selection of a particular cosolvent which actually comprises a monobutyl ether of ethylene glycol is only an option.

II.	Contrary to Examiner’s assertion, Rivers does not establish any link between a bisoxazolidine prepared from monoisipropanolamine (MIPA) and paraformaldehyde, i.e. a bisoxazolidine wherein groups R1 and R2 are methyl groups, and the use of an optional solvent at all.


IV.	Nowhere in the cited passage of Gatlin nor in Gatlin in general is anything concerning the improvement of solubility of a scavenging agent is mentioned at all, let alone concerning specifically improving the solubility of a bisoxazolidone scavenging agent.

V.	Gatlin does not establish a clear link between any potential interchangeability or equivalence of ethylene glycol and monobutyl ether of ethylene glycol.

VI.	Neither Rivers nor Gatlin mentions any amounts in which the monobutyl ether of ethylene glycol or ethylene glycol, respectively, should be used in a composition also containing a scavenger, let alone specific amount ranges for the scavenger in such composition.

VII.	The present application shows an unexpected and beneficial technical effect.  Specifically, the comparative examples which are analogous to Rivers shows a lower hydrogen sulfide reduction than in the inventive examples where the improvement of hydrogen sulfide reduction is significant.

VIII.	Assuming that a person skilled in the art would have added specifically ethylene glycol to a bisoxazolidone-containing composition of Rivers in the specific amount ranges as defined in claim 1 without having any indication to do so, is based on inadmissible hindsight.

With respect to Applicant’s first and fourth arguments, such arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
With respect to Applicant’s second, third, and fifth arguments, Rivers notes that monobutyl ether of ethylene glycol may be used as a cosolvent (see Rivers, column 3, prima facie obviousness.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
With respect to Applicant’s sixth argument, Rivers discloses wherein the monobutyl ether of ethylene glycol may be present in an amount of 50% (see Rivers, column 3, lines 21-23), while Gatlin discloses that ethylene glycol may likewise be used in an amount of 50% (see Gatlin, column 3, lines 40-43).
With respect to Applicant’s seventh argument, although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness.  Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997) (showing of unexpected results and commercial success of claimed ibuprofen and pseudoephedrine combination in single tablet form, while supported by substantial evidence, held not to overcome strong prima facie case of obviousness).
With respect to Applicant’s eighth argument, Rivers discloses wherein “a cosolvent may be required to maintain the solubility of the bisoxazolidine” (see Rivers, column 3, lines 19-21) while Gatlin discloses that use of a dilution agent “reduces the adsorption 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771